Citation Nr: 1435320	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-40 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disorders.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously remanded by the Board in April 2013 for further development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are also no additional relevant documents in the Veterans Benefits Management System.
 

FINDING OF FACT

The Veteran has not been shown to currently have a low back disorder that manifested in service or within one year thereafter or that is related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in July 2009, prior to the decision on the claim in December 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the July 2009 notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Veteran was afforded VA examinations as well as VHA opinions in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA examinations in October 2009 and May 2013, with an addendum opinion in October 2013; however, these examinations were inadequate.  The October 2009 VA examiner found that it was less likely that the Veteran's current low back disorder was caused by or a continuation of an injury during his military service.  However, she went on to provide contradictory statements regarding the relationship between the Veteran's current low back disorder and his service-connected left knee disability, which rendered her decision inadequate.  Thus, the Board remanded the claim in April 2013 for a new VA examination.

The Veteran was afforded another VA examination in May 2013.  The examiner opined that it was less likely than not that the Veteran's low back disorder was caused or aggravated by his left knee disability.  However, the examiner did not provide any rationale for this opinion.  In addition, he did not address whether the Veteran's low back disorder was caused or aggravated by his service-connected right knee disability.  A supplemental opinion was obtained in October 2013 to address the right knee disability; however, that examiner simply stated that the Veteran's back disorder was not related to his bilateral knee condition.  There was no rationale provided.  Both opinions were inadequate; therefore, in February 2014, the Board sought a VHA medical opinion regarding the Veteran's low back disorder.  

Upon review, the Board finds that the VHA opinion dated in March 2013 and the April 2014 supplemental opinion are adequate.  First, these opinions were predicated on a review of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated.  As will be discussed below, after evaluating the evidence of record, the examiner opined that it was less likely than not that the Veteran's low back disorder was related to his in-service symptomatology or his bilateral knee disorder.  The Board finds that the examiner provided proper, relevant opinions in this case.  He used his education, training, and experience to determine that the likely etiology of the Veteran's low back disorder was due to normal age progression and obesity.  The Board finds that this was an adequate medical opinion with accompanying rationale.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board notes that the Veteran has been diagnosed with spinal stenosis, spondylosis and degenerative joint disease (DJD)/degenerative disc disease (DDD).  Thus, the remaining question is whether the current disorder manifested in service or within one year thereafter or is otherwise related thereto.

The Veteran's service treatment records show that the Veteran sought treatment for a mild low back strain in July 1972.  He was seen later that month for recurrent back pain in the lumbosacral area, and it was noted that he rode a motorcycle approximately 100 miles per day.  A physical profile serial report also noted that the Veteran had a low back strain.  He had begun feeling sharp pain while waxing gout bases on duty.   A radiographic report from July 1972 noted the presence of minimal scoliosis of the lumbar spine.   

In April 1974, the Veteran sought treatment for back pain that he had had for seven days after reportedly riding his motorcycle on a dirt track and falling off several times.  He was diagnosed with low back pain and again placed on temporary duty restriction.  The examiner noted at that time that the Veteran appeared to ride off well on his motorcycle.  He followed-up the next day.

The remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder.  He was provided a separation examination in July 1975, which found his spine to be normal.  He also denied having a medical history of recurrent back pain at that time.

The Veteran did not seek treatment for any back disorder for many years following his military service.
The Veteran was afforded an examination in October 2009 in connection with his claim.  At that examination, the Veteran reported that his back pain began three years earlier.  He believed that the constant back pain was due to his posture and the pressure on his back after the deformity and bowing of his left knee following surgery.  The examiner diagnosed him with degenerative joint disease and spondylosis and opined that these disorders were less likely than not the result of an in-service injury.  In her rationale, the examiner noted that the Veteran's back symptoms in service had not shown chronicity, as he did not have symptoms of a back disorder until after a car accident in 1992, which could have precipitated the degenerative joint disease.  The examiner then made a positive nexus statement regarding the relationship between the Veteran's back disorder and his service-connected left knee injury, yet went on to provide rationale that would instead support a negative nexus opinion.  Thus, that examination was inadequate.

The Veteran was afforded an additional VA examination in May 2013 per the Board's April 2013 remand directives.  At that examination, the Veteran was diagnosed with a low back strain, and it was noted that radiology reports showed spondylosis and increased degenerative joint disease and degenerative disc disease.  The May 2013 examiner opined that it was less likely as not that the Veteran's low back disorder was caused by or aggravated by his left knee problems.  In support of this opinion, the examiner stated that there was no chronicity for a back disorder while in service and no continuity of care for a low back condition in the years proximal to service.  It was also noted that the Veteran had not complained of back pain until after his 1992 car accident and that he was obese.  However, the May 2013 examination was also inadequate because the examiner did not provide any rationale to support his opinion.  Additionally, the Veteran's right knee disorder was service-connected at that time, but the opinion did not address the Veteran's right knee disorder.

An addendum opinion was obtained in October 2013 wherein a different examiner opined that the Veteran's low back disorder was not related to his bilateral knee condition.  No rationale was provided; therefore, this opinion was also inadequate.

The Board then sought a VHA opinion to determine the nature and etiology of the Veteran's low back disorder.  In an opinion dated in March 2013 and a supplemental opinion dated in April 2014, the VHA examiner opined that the Veteran's low back disorder was less likely than not related to his military service or his bilateral knee disorders.  In support of his opinions, the VHA examiner noted that, while the Veteran had two separate complaints of minor back pain while in service, the Veteran was returned to active duty following each occurrence with no residual effects after a period of rest and no strenuous exercise.  He also observed that the Veteran's separation examination listed no issues with the Veteran's spine.  He then noted that the Veteran had complained of worsening low back pain in October 2009, which was 34 years after his military service.  He opined that the Veteran's current low back disorder, spinal stenosis, was commonly caused by the wear-and-tear of aging.  He also noted that obesity, as per the Veteran's last reported weight, was also an aggravating factor for spinal stenosis.  He then stated that there was no evidence in the medical record or in the medical literature to substantiate causation or aggravation of a low back disorder from a single or bilateral knee injury.  He stated that the likely cause of the Veteran's low back disorder was more likely than not the result of his aging spine.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

The Veteran's service treatment records do document symptomatology in July 1972 and April 1974.  However, the Veteran did not seek any further treatment from April 1974 to the time of his separation in in August 1975.  In fact, his separation examination found his spine to be normal, and he denied having any recurrent back pain at that time.  Moreover, the VHA examiner opined that both incidents of in-service back pain/strain were resolved with no residual effects. 

In addition, the Board notes that the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  There is no medical evidence of the disorder or arthritis within one year of his separation, and the Veteran himself has admitted to a more recent onset.  Therefore, the Board finds that a low back disorder did not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of a low back disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a back disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  The VHA examiner opined that the Veteran's low back disorder was less likely than not related to his military service, and the Veteran himself has not asserted that his back disorder is directly related to his military service.  Instead, he has argued that his current disorder is secondary to his service-connected bilateral knee disabilities.

The Board also finds that the more probative evidence of record does not show that the Veteran's low back disorder was caused or aggravated by his service-connected bilateral knee disabilities.  The Veteran's medical records do not contain any nexus statements linking his low back disorder to his knee disorders.  The VHA examiner also found that the Veteran's low back disorder was more likely the result of an aging spine than a bilateral knee disorder.  He stated that he found no support for this relationship in the Veteran's medical records or in the medical literature.

The Board does acknowledge the Veteran's statements that he believes that his low back disorder is the result of his bilateral knee disorders.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the VHA opinions dated in March 2013 and April 2014 to be more probative, as it is based on a review of the record, the neurosurgeon's medical expertise, and included a thorough rationale.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


